DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed March 10, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 10-39 are pending.
4.	In the reply filed on September 24, 2020, applicant elected Group V, now claims 10-20, 26, 27, and 30-39 without traverse.
5.	Claims 21-25, 28, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
6.	Claims 10-20, 26, 27, and 30-39 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 11-13 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 11 and 17 are indefinite because they appear to conflict with their parent claims 10 and 16.  Claims 10 and 16 state that the magnesium is the form of a pharmaceutically acceptable salt while claims 11 and 17 state that the magnesium is in elemental form.  Elemental form would not be a salt.  Thus, it is unclear if claims 11 and 17 are requiring an additional magnesium ingredient.

Claim Rejections - 35 USC § 103
8.	Claims 10, 12-20, 26, 27, and 30-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2016/0199337) in view of Ross (US 8,057,819).
	Morris teaches a composition for treating a neurological condition which comprises the omega-3-fatty acids docosahexaenoic acid (DHA) and eicosapentaenoic acid (EPA), vitamin B6, magnesium, and zinc (see paragraph 200).  The reference teaches that the DHA and EPA can be ethyleicosapentaenoate and ethyldocosahexaenoate (ethyl esters) (see paragraph 13).  The reference teaches that omega-3 fatty acids are used in amount from 100mg to 5000 mg, EPA in an amount from 500mg to 600mg, and that the ratio of DHA to EPA can be 1:1.5 to 1:4 (see paragraphs 69-71).  The reference teaches that the zinc can be used in an amount from 5 mg to 50 mg (see paragraph 87).  The reference teaches that the magnesium can be elemental or magnesium gluconate and used in an amount from 50 mg to 1000mg (see paragraphs 92 and 200).  The reference teaches that the vitamin B6 can be pyridoxine hydrochloride and used in an amount from 10 mg to 100 mg (see paragraphs 108 and 109).  The reference also teaches that the composition can contain copper in the form of copper gluconate and in an amount from 0.25 to 1 
Morris does not teach using microencapsulated omega-3 fatty acids.  However, Ross teaches using microencapsulated omega-3 fatty acids in the formation of an omega-3 fatty acid composition with increased shelf-stability.  The reference teaches that the omega-3 fatty acids can be microencapsulated by coacervation (see column 4, line 65 - column 5, line 11 and column 11, lines 8-10).  Thus, microencapsulated omega-3 fatty acids were known in the art prior to the effective filing date.  An artisan of ordinary skill would have reasonably expected that microencapsulated omega-3 fatty acids could be used in the composition taught by Morris and would expect that the composition would show an increased shelf-stability as taught by Ross.  This reasonable expectation of success would have motivated the artisan to modify Morris to include the use of microencapsulated omega-3 fatty acids.
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of 
The references do not teach that the composition includes a sediment obtained by the process claimed in claim 13.  However, regarding product-by-process claims, note that MPEP § 2113 states that: 
[w]hen the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 35 U.S.C. 102 or 35 U.S.C. 103 of the statute is appropriate…A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972) ; In re Fessmann, 180 USPQ 324 (CCPA1974)… Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 

According to applicant’s specification, the sediment obtained by this process contains esterified omega-3 fatty acids (see paragraphs 152).  As discussed above, Morris teaches esterified omega-3 fatty acids.  In addition, Morris teaches the use of antioxidants in combination with the esterified omega-3 fatty acids (see paragraph162).  Thus, the product taught by Morris reasonably appears to meet the structural requirements of the sediment product from claim 13 despite a difference in production technique.  Therefore, claim 13 is considered to be properly taught by the references.
The references do not specifically teach that the composition is used to treat the same conditions claimed by applicant in claims 38 and 39.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The composition taught by the combined prior art is structurally the same as the claimed composition.  Thus, it should be capable of performing the claimed intended use if applicant’s invention functions as claimed.
9.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2016/0199337) in view of Ross (US 8,057,819) as applied to claims 10, 12-20, 26, 27, and 30-39 above, and further in view of prior art admitted by applicant in the specification.
The teachings of Morris and Ross are discussed above.  The references do not specifically teach using zinc picolinate or glycinate in the composition.  However, paragraph 90 in applicant’s specification admits that these are known forms for zinc.  Thus, the artisan would have reasonably expected that the composition taught by Morris and Ross could be modified to include the use of other known types of zinc.  This reasonable expectation of success would have motivated the artisan to modify Morris and Ross to include the use of zinc picolinate or glycinate.

10.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655